EXHIBIT 10.45
AGREEMENT OF CONFIDENTIALITY
AND NON-COMPETITION
THIS AGREEMENT OF CONFIDENTIALITY AND NON-COMPETITION (the “Agreement”) is made
and entered into this                      day of                     , 20___,
by and between ENERGY FOCUS INC., a Delaware corporation which maintains a place
of business at 32000 Aurora Road, Solon, Ohio 44139 its successors and assigns
(referred to as “Employer” and “Energy Focus”) and
                                                            , an individual
residing at                                                             
(hereinafter referred to as “Employee”). In this Agreement, the terms “Energy
Focus” and “Employer” shall include any and all subsidiaries of Energy Focus.
A. Employment Relationship. The employment relationship between Employer and
Employee shall be “at will,” terminable by either party at any time for any
reason or no reason. Employee’s obligations under this Agreement shall survive
the termination of the employment relationship.
B. Definitions.
     1. “Company Business” is the development, production and sale of commercial
lighting products.
     2. “Confidential Information” shall mean information or material (i) that
is proprietary to Energy Focus, whether or not designated or labeled as
confidential by Energy Focus and (ii) that Employee creates, discovers, develops
in whole or in part or of which Employee obtains knowledge of or access to as a
result of Employee’s relationship with Energy Focus. Confidential Information
may include, but is not limited to, designs, works of authorship, mask works,
formulae, ideas, concepts, techniques, inventions, devices, improvements,
know-how, methods, processes, drawings, specifications, models, data,
documentation, diagrams, flow charts, research, developments, procedures,
software in various stages of development, source code, object code, marketing
techniques and materials, business, marketing, development and product plans,
financial information, personnel information, and other confidential business or
technical information. For purposes of this Section 2, “Energy Focus” shall mean
Energy Focus or any of its affiliates. INFORMATION THAT IS OR BECOMES PUBLICLY
KNOWN WITHOUT FAULT ON EMPLOYEE’S PART SHALL NOT BE SUBJECT TO THE
CONFIDENTIALITY OBLIGATIONS SET FORTH IN THIS AGREEMENT.
     3. “Inventions” shall mean data, ideas, designs, drawings, works of
authorship, trademarks, service marks, trade names, service names, logos, mask
works, developments, formulae, concepts, techniques, inventions, devices,
improvements, know-how, methods, processes, programs and discoveries, whether or
not patentable or protectable under applicable copyright or trademark law, or as
a mask work, or under other similar law, and whether or not reduced to practice
or tangible form, together with any improvements thereon or thereto, derivate
works therefrom, know-how related thereto, and intellectual property rights
therein.
C. Confidential Information. Employee recognizes and acknowledges that
confidential information includes valuable, special and unique assets of
Employer. During and after the

 



--------------------------------------------------------------------------------



 



Restricted Period described in Paragraph G, Employee shall keep secret and
retain in strictest confidence, and shall not use for the benefit of himself or
others except in connection with the business and affairs of Employer, any and
all Confidential Information to anyone, outside performing duties of his
employment with Employer, without the express written consent of Employer or as
required by law. Information that is or becomes physically known without fault
on the Employer’s part shall not be subject to the confidentiality obligations
set forth in this agreement.
D. Inventions.
(a) Employee will promptly disclose in writing to Employer all inventions,
discoveries, developments, improvements, and innovations (herein called
“Inventions”) whether patentable or not, conceived or made by Employee, either
solely or in concert with others, during the period of his employment with
Employer, including, but not limited to, any period prior to the date of this
Agreement, whether or not made or conceived during working hours which,
(i) relate in any manner to the existing or contemplated business or research
activities of Employer, or (ii) are suggested by or result from Employee’s work
with Employer, or (iii) result from the use of the Employer’s time, materials,
or facilities, and Employee agrees and understands that all such Inventions
shall be the exclusive property of Employer.
(b) Employee hereby assigns to Employer his entire right, title and interest to
all such Inventions which are the property of Employer under the provisions of
subsection (a) of this Section, and to all unpatented Inventions which Employee
now owns, except those specifically described in a statement attached hereto as
Exhibit A, and Employee will, at Employer’s request and expense, execute
specific assignments to any such Invention and execute, acknowledge and deliver
such other documents and take such further action as may be considered necessary
by Employer at any time during or subsequent to the period of his employment
with Employer to obtain and defend any patents copyright registrations, mask
work registrations or other protection of Energy Focus, Inventions, in any and
all countries and to vest title in such Inventions in Employer or its assigns.
(c) Employee agrees that an Invention disclosed by him to a third person or
described in a patent application filed by him or in his behalf within six
(6) months following the period of his employment with Employer shall be
presumed to have been conceived or made by him during the period of his
employment with Employer unless proved to have been conceived and made by him
following the termination of employment with Employer.

 



--------------------------------------------------------------------------------



 



E. Conflict of Interest. During the period of Employee’s employment with Energy
Focus, Employee shall not accept employment or consulting work or enter into a
contract or accept an obligation incompatible with its obligations under this
Agreement.
F. Property of Employer. Employee agrees to deliver promptly to Employer all
drawings, blueprints, manuals, letters, notes, notebooks, reports, sketches,
formulae, computer programs and files, memoranda, customer lists and all other
materials relating in any way to the Company Business and in any way obtained by
Employee during the period of his employment with Employer which are in his
possession or under his control, and all copies thereof, (i) upon termination of
Employee’s employment with Employer, or (ii) at any other time at Employer’s
request. Employee further agrees he will not make or retain any copies of any of
the foregoing and will so represent to Employer upon termination of his
employment.
G. Non-compete. During the period which includes the entire term of Employee’s
employment with Employer and one (1) year following the termination of such
employment, however caused (the “Restricted Period”), Employee shall not,
directly or indirectly, on behalf of Employee or any other person, firm,
business, corporation or other entity (each such other person, firm, business,
corporation or other entity being referred to hereinafter as a “Person”), with
respect to any customer or supplier with whom Employee has had material dealings
on behalf of Employer during any part of the term of Employee’s employment with
Employer, compete with Employer in any manner in any area of the Company
Business in which Employee has worked for an Employer in any manner including,
without limitation, that Employee shall not (i) engage in the Company Business
for his own account; (ii) enter the employ of, or render any services to, any
Person engaged in the Company Business; (iii) request or instigate any account
or customer or Employer to withdraw, diminish, curtail or cancel any or its
business with Employer; or (iv) become interested in any Person engaged in the
Company Business as an owner, partner, shareholder, officer, director, licensor,
licensee, principal agent, employee, trustee, consultant or in any other
relationship or capacity; provided, however, that Employee may own, directly or
indirectly, solely as an investment, securities of any corporation which are
traded on any national securities exchange if he is not a controlling person of,
or a member of a group which controls, such corporation. In the event of
Employee’s breach of any provision of this section, the running of the
Restricted Period shall be automatically tolled (i.e., no part the Restricted
Period shall expire) from and after the date of the first such breach.
H. Employees and Consultants of Employer. During the Restricted Period, Employee
shall not, directly or indirectly (i) hire, solicit, or encourage to either
leave the employment of or cease working with Employer, any person who is then
an employee of Employer, or any consultant who is then engaged by Employer, or
(ii) hire any employee or consultant who had left the employment of or had
ceased consulting with Employer but who had not yet been a former employee or
former consultant of Employer for one full year.
I. Rights and Remedies Upon Breach. Both parties recognize that the rights and
obligations set forth in this Agreement are special, unique and of extraordinary
character. If Employee breaches, or threatens to commit a breach of, any of the
provisions of paragraphs C through H of this Agreement (the “Restrictive
Covenants”), then Employer shall have the following rights and remedies, each of
which shall be independent of the other and severally

 



--------------------------------------------------------------------------------



 



enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to Employer under law or
equity:
(a) Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to Employer and that money damages will not provide adequate
remedy to Employer. As to the covenants contained in paragraphs G and H,
specific performance shall be for a period of time equal to the unexpired
portion of the Restricted Period, giving full effect to the tolling provision of
paragraphs G and H and beginning on the earlier of the date on which the court’s
order becomes final and non-appealable and the date on which all appeals have
been exhausted.
(b) Accounting. The right and remedy to require Employee to account for and pay
over to Employer all compensation, profits, monies, accruals, increments or
other benefits (collectively, “Benefits”) derived or received by it as the
result of any transactions constituting a breach of any of the Restrictive
Covenants, and Employee shall account for and pay over such Benefits to
Employer.
(c) Blue-Penciling. If any court determines that any one or more of the
Restrictive Covenants, or any part thereof, shall be unenforceable because of
the scope, duration and/or geographical area covered by such provision, such
court shall have the power to reduce the scope, duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.
J. Disclosure. Employer may notify anyone employing Employee or evidencing an
intention to employ Employee as to the existence and provisions of this
Agreement.
K. Governing Law and Jurisdiction. The parties intend that the validity,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Ohio. In the event of any claim arising out of or related to this
Agreement, or the breach thereof, the parties intend to and hereby confer
jurisdiction to enforce the terms of this Agreement upon the courts of any
jurisdiction within the State of Ohio, and hereby waive any objections to venue
in said courts.
L. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their heirs, representatives and successors.
M. Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect by a court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.
N. Effect of Captions. The captions in this Agreement are included for
convenience only and shall not in any way effect the interpretation or
construction of any provision hereof.

 



--------------------------------------------------------------------------------



 



O. Construction. In this Agreement, unless the context otherwise requires, words
in the singular or in the plural shall each include the singular and the plural,
and words of masculine gender shall include the feminine and neuter, and, when
sense so indicates, words of the neuter gender may refer to any gender.
P. Notices. All notices, requests, demands or other communications hereunder
shall be sent by registered or certified mail to, to each party at the address
of such party set forth in the initial introductory paragraph of this Agreement,
or to such other address as a party may designate from time to time, pursuant to
notice given in accordance herewith.
Q. Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument. The execution of counterparts shall not be deemed to constitute
delivery of this Agreement by any party until all of the parties have executed
and delivered their respective counterparts.
R. Acknowledgment. Employee acknowledges that: (i) he has carefully read all of
the terms of this Agreement, and that such terms have been fully explained to
him; (ii) he understands the consequences of each and every term of this
Agreement; (iii) he specifically understands that by signing this Agreement he
is giving up certain rights he may have otherwise had, and that he is agreeing
to limit his freedom to engage in certain employment during and after the
termination of this Agreement, and (iv) the limitations to his right to compete
contained in this Agreement represent reasonable limitations as to scope,
duration and geographical area, and that such limitations are reasonably related
to protection which Employer reasonably requires.
S. Assignment. This Agreement is a personal services contract and it is
expressly agreed that the rights and interests of Employee and Employer
hereunder may not be sold, transferred, assigned, pledged or hypothecated;
provided, however that Employer may assign its rights and obligations hereunder
to a related company, affiliate or successor of Employer, whether presently
existing or formed after the date hereof.
T. Entire Agreement. This Agreement embodies the entire agreement and
understanding between Employer and Employee and supersedes all prior agreements
and understandings relating to the subject matter hereof.
     IN WITNESS WHEREOF, the undersigned have hereunto set their hands on the
date first hereinabove mentioned.

                          ENERGY FOCUS INC.    
 
               
 
      By:        
 
      Its:  
 
   
 
Employee
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
INVENTIONS
     The following is a list of all “Inventions” (as defined in the Agreement),
whether patented or unpatended, in which I have any interest which I do not
assign to Employer pursuant to the Agreement; if no “Inventions” are described
below, there are no exclusions from the assignment set forth in Section 6(b) of
the Agreement:

 